DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 6, 9 and 10 are objected to because of the following informalities: the width units are missing from these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern (U.S. Patent Publication 2013/0252086).

Stern fails to disclose that the active material layer is first removed from the cutout areas.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the active material would be removed from the current collector in the cutout regions prior to cutting the collector because Stern teaches that this process is used for the arrestor regions so that impurities are not left on the surface of the collector during cutting.
s 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern (U.S. Patent Publication 2013/0252086) in view of Kim (KR Publication 10-2008-0101725).
The teachings of Stern have been discussed in paragraph 4 above.
Stern fails to disclose that the laser beam irradiated in the active material layer removing step has a pulse width of 5 nsec to 100 nsec, peak power of 10 KW to 50 KW, and is an infrared pulse laser having an output capacity of 20 W to 200 W, and that the laser beam irradiated in the cutting step is an infrared laser having an output capacity of 300 W to 1 KW.
Kim discloses a pulse type infrared laser used for the selective removal of active material and electrode plates comprising a pulse width of 80-120 nsec and an output capacity of 20-200 W (Paragraph 7), as recited in claim 2 of the present invention.  Kim also discloses that the larger the output capacity, the larger the preferable capacity (Paragraph 7).  Thus, an output capacity greater than 200 W can improve properties of the battery, as recited in claim 3 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used the pulse type laser of Kim in the process of Stern because Kim teaches that this type of laser at these settings will effectively remove portions of an active material layer covered electrode plate at a desired size.  It also would have been obvious to one of ordinary skill in the art that the laser of Stern could be adjusted to a higher output capacity for removing the surface of the collector because Kim teaches that 20-200 W is enough to remove an active material in a desired size, and also that the output capacity can be adjusted to a higher .
Allowable Subject Matter
6.	Claims 4-7, 9 and 10 are allowed.
Response to Arguments	
7.	Applicant’s arguments, filed 3/12/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of a newly found prior art reference.
	Applicants argue that Stern fails to disclose that the laser is irradiated to portions of both surfaces of the collector plate to remove the active material.  Stern teaches in paragraph 0017 that an arrester region can be formed on the two sides of the collector substrate on which active material has been coated.  Therefore, both sides of the collector substrate would need to be irradiated by the laser to remove the active material and form the arrester region.
	Applicants also argue that Stern teaches away from cutting completely through the current collector because the arrester regions are required to have a metal contact area.  Stern also teaches that the electrode comprises a cutout area 80 in which the active material and the collector substrate are removed from (Fig. 6).  Thus, the current collector can be cut completely through in these areas.
	Applicants argue that Stern fails to disclose that the cutting step is separate and subsequent to the active material layer removing step because Stern teaches that both steps are done at once with the same laser.  Although Stern teaches that the active material portion is removed with the same laser as the surface of the current collector, Fig. 9 shows that the active material is first removed in step B followed by removal of the current collector in step C.  Thus, the cutting of the current collector is separate and subsequent to the active material layer removal step.  Additionally, Stern teaches that a process gas is blown onto the substrate during laser ablation of the coating film to prevent residues from remaining on the surface of the collector substrate (Paragraph 0021).  Thus, Stern is teaching that it is important to first remove the residues prior to cutting the collector substrate.
	Finally, Applicants argue that Kim fails to cure the deficiencies of Stern.  As discussed above, Stern teaches every limitation of claim 1 of the present invention.  Kim is only being relied upon to teach the limitations of dependent claims 2 and 3 of the present invention.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722